THE.*~RTORNEY                 GENERAL
                        OFTEXAS
                       A~~~NI~.TE~A~


                        December    9, 1959


Mr. Raymond W. Vowel1
Executive Director
Board for Texas State
 Hospitals and Special Schools
Box S, Capitol Station
Austin, Texas
                                   Opinion NO. ~~-756

                                   Re:   May the Board for Texas
                                         State Hospitals and Spe-
                                         cial Schools allocate
                                         money to the Harlingen
                                         State Tuberculosis Hos-
                                         pital for the payment of
                                         salaries for personnel
                                         engaged In a tuberculosis
Dear,Mr. Vowell:                         contact study.
        You have requested an opinion on the following
questions:
        "1.   May this Board allocate from the
              'Reserve Appropriation' indicated
              above to the Harllngen State Tuber-
              culosis Hospital money for the pay-
              ment of salaries of personnel engaged
              in the contact study, provided such
              salaries shall not exceed those stlpu-
              lated in Section 2b of Art. II, H.B.4,
              supra?
        "2.   If your answer to the above is in the
              negative, may any funds appropriated to
              this Board or the Harllngen State Tuber-
              culosis Hospital be used for such purpose?"
        The "contact study" referred to in your first question
is described In your request as follows:
Mr. Raymond W. Vowell, page 2 (~~-756)


            "This Board in cooperation with private
       individuals and local governmental agencies
       has been conducting a case contact study in
       South Texas, but because of limited funds,
       have been forced to confine their activities
       to WiZlacy County. We have considered this
       program to be research designed to determine
       a more efficient method of hospitilization.
       fiployees of the Harlingen State Tuberculosis
       Hospital have been contacting the families
       and Immediate associates and friends of per-
       sons admitted from Willacy County to the
       Harlingen State Tuberculosis Hospital. Various
       tests have been made on these persons in an
       effort to det~erminewhether or not they have
       become infected with tuberculosis and in need
       of care and treatment. This program has been
       highly successful and has resulted In the
       hospitilization of minimal cases, thereby re-
       ducing the overall costs to the State."
        The Reserve Appropriation to the Board for Texas State
Hospitals and Special Schools contained in House Bill 4, ,kcts
of the Third Called Session of the 56th Legislature, Chapter
23, page 442 (General Appropriation Act), is made for the
following purposes:
            "There Is hereby appropriated to the
       Board for Texas State Hospitals and Special
       Schools, for allocation by the Hospital.
       Board to existing institutions under its
       jurisdiction for emer enc
       for expenditure throufir-===
                               contractual arrange-
                                           and
       ments as hereinafter described, the sum of
       . . .' (Emphasis ours).
        The riders following this appropriation contain the
following language:
            "a. Upon a finding by the Hospital Board
       that an emergency need exists for the medical
       treatment, feeding, housing or care of patients
       or students at any institution under its juris-
       djction as of September 1, 1959, said Hospital
       Eoard may allocate to and authorize expenditure
       by such institution any sum out of the reserve
       appropriation herein made.
Mr. Raymond W. Vowell, page 3 (w-756)


            "'Dnergency purposes' and 'emergency
       needs' shall mean and include only unfore-
       seeable conditions such as the purchase and
       use of more efficacious drugs that may be-
       come available for the treatment of patients
       or students, the purchase and preparation of
       food essential for feeding patients and stu-
       dents, the employment of physicians or
       nurses or a+tendants or other personnel for
       the treatment and care of patients which
       significantly exceed in number the patient-
       loads provided for in the regular appropria-
       tions to hospitals and special schools, or
       the repair or replacement of facilities
       damaged or destroyed by fire, flood, wind,
       or other unforeseeable disasters. It is
       not the intent of the Fifty-sixth Legislature
       that this reserve appropriation be expended
       for the general improvement of programs
       vided for in regular appropriations. --$%$hasis
       ours).
            "Approved allocations from this reserve
       appropriation may be expended for salaries and
       wages, including professional fees and services,
       only if such rates of expenditure are in accord-
       ance with Section 2b of this Article; for travel
       only in instances Involving the transfer of pa-
       tients; for drugs, hospital supplies, food, equip-
       ment, repairs, and construction only for emergency
       purposes and needs hereinabove described.
            "b. Gut of this reserve appropriation herein
       made, the Hospital Board may also pay for obllga-
       tions incurred through contractural arrangements
       with local, community hospitals for the care or
       treatment of patients or studentsfor which the
       Board for Texas State Hospitals and Special Schools
       is legally responsible, or for the provisions of
       diagnostic services, medical treatment, or custody
       of persons, as authorized by law; provided,however,
       that the rates of salaries and wages, or of pro-
       fessional fees and services, paid under such con-
       tractual arrangements shall not exceed those
       stipulated in Section 2b of this Article; and
       provided further that all such contractual
       arrangements shall have the advance, written
                                                            -.     .




Mr. Raymond W. Vowell, page 4 (~-756)


        approval of the Governor after obtaining the
        advise of the Legislative Budget Board.
        It is noted from the above the the Reserve Appropria-
tion is to be used for: (1) treatment of patients or students;
(2) purchase and preparation of food essential for feeding
patients or students; (3) the employment of personnel for the
treatment and care of patients which "significantly exceedsin
number the atlent-loads provided for in the regular appropria-
tion" and (fl) repair or replacement of facilities damaged or
destroyed by unforeseen disasters.
        The principles of statutory construction ap licable to
your request are stated in 39 Texas Jurisprudence 188-189, Stat-
utes, Section 100, as follows:
             "The maxim Expresslo unius est excluslo
        alterius (the expression of one thing is ex-
        clusive of another) is said to be a logical,
        sensible and sound rule of construction; and
        it has been frequently applied in the con-
        struction of statutes as well as in the inter-
        pretation of other documents. The maxim signi-
        fies that the express mention or enumeration
        of ore person, thing, conseauence or class is
        tantamount to an express exclusion of all others.
        And when it is applicable, affirmative words
        imply a negative of what is not affirmed, nega-
        tive words imply an affirmative of what is not
        negatived; and a provision limiting a thing to
        be done in a particular form or manner implies
        that it shall not be done otherwise."
        Since the Legislature has specifically limited the Re-
serve Appropriation to the four purposes listed above, in ans-
wer to your first question, it is our opinion that the appro-
priation cannot be expended for the purpose of paying salaries
of personnel to conduct the research study outlined in your
request.' We are supported in this view by the express language
contained in the riders to the Reserve Appropriation wherein
it is stated:

             "It is not the intent of the Fifty-sixth
        Legislature that this reserve appropriation
        be expended for the general improvement of
        programs provided for in regular appropriations."
Mr. Raymond W. Vowell, Page 5 (~~-756)


        None of the items of appropriation to the Board for
Texas State Hospitals and Special Schools or the Harlingen
State Tuberculosis Hospital are made for the purpose of carry-
ing out the program outlined In your request. You are, there-
fore, advised that none of the funds appropriated to the Board
for Texas State Hospitals and Special Schools or the Harlingen
State Tuberculosis Hospital may be used for such purposes.
        In this connection, House Bill 421, Acts of the 56th
Legislature, Regular Session, 1959, Chapter 181, page 379
(Article 4477-11, Vernon's Civil Statutes) is a lengthy and
detailed act for the control, care and treatment of tubercu-
losis, with the ultimate goal being the eradication of tuber-
culosis in Texas. Subdivision (b) of Section 4 of House Bill
421 reads as follows:
            "All local health authorities shall keep
       a careful and accurate record of all cases of
       tuberculosis as reoorted to them with the date,
       name, age, sex,rack, location, and such other .
       necessary data as may be prescribed by the Texas
       State Department of Health. Such health authori-
       ties shall make a monthly report of all tubercu-
       losis cases Op which they may be cognizant to
       the Department before the fifth of the following
       month upon blank forms provided by the Department.
       These reports may be used by the Department for
       any and all purposes consistent with the care and
       treatment of individuals afflicted with tubercu-
       losis, for research purposes, for statistical
       purposes, for investigative purposes, with the
       ultimate goal being the eradicatior of ,tubercu-
       losis in Texas." (mphasis ours). I
        Thus, the duty of carrying out the research program out-
lined in your request is placed In the Texas State Department of
Health and the local health authorities; not the Board for Texas
State Hospitals and Special Schools. The duty of the Board for
Texas State Hospitals and Special Schools is to provide suitable
facilities for persons found to be infected with tuberculosis in
an infectious and contagious state and to provide hospitaliza-
tion for those admitted to a State tuberculosis hospital. The
appropriation to carry out such program is made to the Depart-
ment of Health's appropriation contained in House Bill 4, Acts
of the 56th Legislature, Third Called Session, 1959, rather
than in the appropriation to the Hoard for Texas State Hospitals
and Special Schools.
Mr. Raymond W. Vowell, page 6 (~~-756)


                           SUMMARY
            Neither the appropriation to the Board
            for Texas State Hospitals and Special
            Schools nor to the Harllngen State
            Tuberculosis Hospital nor the Reserve
            Appropriation to the Board for Texas
            State Hospitals and Special Schools may
            be used for the purpose of paying salaries
            of personnel to carry out a research pro-
            gram of testing the families, immediate
            associates and friends of individuals
            admitted from a particular county to the
            Harlingen State Tuberculosis Hospital.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




JR:mfh
APPROVED:
OPINION COMMITTEE
C. K. Richards, Chairman
Bob Eric Shannon
Tom I. McFarllng
Linward Shivers
Joe Allen Osborn
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert